The only material question deemed necessary to a decision in the companion cases of Twin Falls County ex rel. Ware v.Hoover (No. 5555) and Minidoka County ex rel.Hellenbeck v. Hoover (No. 5556), argued and submitted at the same time as Minidoka County ex rel. Hellenbeck v.Hoover (No. 5554), ante, p. 146, is that disposed of by the opinion in the cause last mentioned. The same order, therefore, will be entered in Nos. 5555 and 5556.
Givens, C.J., and Lee, Varian and McNaughton, JJ., concur. *Page 151